Citation Nr: 1144399	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  03-21 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder. 

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran's active service includes periods from June 1968 to June 1970, November 1984 to December 1984, and from February 2003 to April 2004. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2002 rating action of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

This appeal was previously before the Board in May 2004 and again in December 2009, when it was remanded for additional development.  Such development having been completed, the appeal has been returned to the Board for further review. 


FINDINGS OF FACT

1.  Depressive disorder noted in 2001 prior to the Veteran's final period of active duty, increased in severity during service. 

2.  Degenerative joint disease and herniated discs of the lumbar spine noted in 2001 and 2002 prior to the Veteran's final period of active duty, increased in severity during service.


CONCLUSIONS OF LAW

1.  Depressive disorder was aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.30 , 3.306 (2011).

2.  Degenerative joint disease and herniated discs of the lumbar spine was aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.30 , 3.306 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to the issues decided herein, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304. 

By statute, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service. 38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) .

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Psychiatric Disorder

A March 1972 VA examination included a diagnosis of anxiety neurosis.  There is no indication that the Veteran's psychiatric disorder is related to his period of active military service from June 1968 to June 1970.  In this regard, the Board acknowledges that the Veteran reported a nervous disorder at his April 1968 entrance examination.  However, a notation by the examining physician at that time specifically indicates "no NP [neuropsychiatric] disease."  Additionally, the June 1970 separation examination reflects normal psychiatric findings. 

A December 2001 primary care psychiatry report noted a diagnosis of major depressive disorder.  The record reveals psychiatric complaints and treatment during the Veteran's period of active military duty from February 2003 to April 2004.  Specifically, the report of a June 2003 VA psychiatric consultation reflects that the Veteran felt that his military duties were worsening his psychiatric condition, and a subsequent report, dated in August 2003, shows that the Veteran's psychiatric medication had been increased and that the Veteran was referred to the VA day hospital for further treatment. 

In April 2010, a VA psychiatric examiner reviewed the claims folder and provided an opinion regarding possible aggravation of the Veteran's psychiatric disability during his period of active duty from February 2003 to April 2004.  The VA psychiatrist stated that the record showed an increased level of symptoms precipitated by the Veteran's active duty in 2003 and 2004; that after his discharge from active duty in 2004 the Veteran continued to have symptoms related to poor adjustment to his return to his teaching job, marital problems, and eventually, adjustment to retirement from teaching; and that the Veteran's previously diagnosed adjustment disorder with mixed features increased in severity during the time of his active military service from February 2003 to April 2004.  In an addendum report dated in June 2011, the VA psychiatrist stated that from an initial diagnosis of adjustment disorder related to the Veteran's job as a teacher in 2001, his being activated to active duty in 2003 produced an increase of symptoms to those compatible with a diagnosis of depressive disorder.  The examiner stated that the permanence of these symptoms after discharge from active military duty was not related to the military but to his job as a teacher, marital problems, and adjustment to retirement from his teaching job.

The record shows that the Veteran has a current diagnosis of depressive disorder that underwent an increase in severity beyond its natural progression during his period of active duty from February 2003 to April 2004, and that this increased level of disability has continued since his discharge from that period of active duty.  Given this evidence, there is a sufficient basis to establish service connection for depressive disorder on the basis of aggravation. 




Back Disability

The Veteran sustained a back injury when he jumped from a truck during an Army Reserve drill weekend in August 1991.  The diagnosis at that time was "low back contusion."  During a subsequent drill weekend in November 1997, the Veteran complained of low back pain, and X-rays at that time showed sacralization of L5 with associated degenerative changes.  

Subsequent VA treatment records reflect a November 2001 finding of lumbar spondylosis, and a June 2002 X-ray finding of degenerative disc disease and central disc herniation.  A July 2005 VA treatment report also indicates spinal stenosis of the lumbar region. 

An August 2008 VA examination included diagnoses of lumbar spine degenerative joint disease and herniated discs of the lumbar spine.  The VA examiner opined that the Veteran's currently-shown lumbar spine disorder was not related to the injury he sustained during the drill weekend in August 1991, noting that there were no further back complaints or findings until 1997.  

However, records from the Veteran's period of active military duty from February 2003 to April 2004 show that he was issued permanent physical profiles in February 2003 and April 2003, and that he was found to be non-deployable, in part, due to his low back condition.  In addition, a February 2004 medical record reflects that the Veteran was placed on convalescent leave for a week due to his back problems.  Although these records indicate a pending Medical Board Evaluation, this document is not included in the claims file, and attempts to obtain it pursuant to the Board's most recent remand were unsuccessful.  The Veteran was discharged from active duty due to disability in April 2004. 

In May 2010, a VA physician reviewed the claims folder and provided an opinion regarding possible aggravation of the Veteran's back disability during his period of active duty from February 2003 to April 2004.  The physician stated that it was his opinion that the Veteran's preexisting lumbar spine disorder did not undergo any increase in severity beyond its natural progression during service between February 2003 and April 2004; he noted that the Veteran was given two permanent profiles and found non-deployable by a neurosurgeon before undertaking any physical activity to permit aggravation during this period of active duty.

The record shows that the Veteran has a current diagnosis of degenerative joint disease and herniated discs of the lumbar spine.  While the VA physician in May 2010 stated that the Veteran's back disability did not increase in severity beyond its natural progression during his period of active duty from February 2003 to April 2004, his rationale that the Veteran "did not do any physical activity to permit aggravation" during his period of active duty does not recognize that the Veteran was placed on convalescent leave for a week in February 2004 due to his back problems, and it does not otherwise provide any basis for conclusion provided. 

The record shows that the Veteran has current diagnoses of degenerative joint disease and herniated discs of the lumbar spine.  These disabilities were present prior to the Veteran's period of active duty from February 2003 to April 2004.  He was found non-deployable due to his back problems during that period of active duty, was placed on convalescent leave for a week in February 2004, and was discharged on the basis of that disability in April 2004.  Given this evidence, there is a sufficient basis to establish service connection for degenerative joint disease and herniated discs of the lumbar spine on the basis of aggravation. 


ORDER

Service connection for depressive disorder is granted.

Service connection for degenerative joint disease and herniated discs of the lumbar spine is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


